Mr. Amerasinghe's election comes at a time when the international community has begun to accept the idea that the struggle of man for his rights is nothing more than a fight for recognition of his dignity, his worth and his entitlement to a full life in its economic and political aspects. In congratulating him, therefore, on his unanimous election to the distinguished office of President of the General Assembly-a tribute to his country and a recognition of his wealth of diplomatic experience and international standing-we of the Botswana delegation exhort him to maintain the momentum of the new vision, so that the thirty-first year of the life of this Organization will be a illogical development from its last two years, including both regular and special sessions.
2.	May I also express our congratulations and thanks to the previous President, Mr. Gaston Thorn, the Prime Minister of Luxembourg, for his successful tenure of office and the part he played in the never-ending search for solutions to the intractable problems facing humanity,, and to the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts in promoting the role of the United Nations in international relations and the pursuit of liberty and human dignity.
3.	It is appropriate at this point to express the sincere condolences of my delegation to the delegation of the People's Republic of China on the passing of its leader, philosopher and teacher. Mao Tsetung's qualities were such that they won respect and admiration from his great nation and from other nations as well. His memory will live long after us. May his soul rest in peace.
4.	Resounding successes in the struggle against imperialism and colonialism in Africa, IndoChina and other parts of the world are a victory for the indestructibility of the spirit of man, determined to assert his faith in his larger freedom. Imprisonment and torture, incendiary bombs and napalm, shot-gun volleys and war planes-in fact, all the sophisticated weaponry in the arsenals of 'those sworn to resist change-succeed only in the destruction of the flesh but not the crushing of the soul and spirit of those bent on vindicating the justness of their cause. Little did our founders guess that, at this time in this century, the 51 Members in 1945 would have increased to 145.
5.	In congratulating the new Member admitted at the thirty-first session-Seychelles-we equally congratulate those freedom-loving nations which continue to assist colonial peoples to achieve their universally cherished objective: their independence and freedom. It is our fervent belief that the new nation will bring with it constructive realism and contribute significantly to the ideals and objectives enshrined in the Charter of our Organization. But even as we rejoice in welcoming the new State to this Assembly, we feel concerned about those whose membership is thwarted and frustrated by super-Power ideological rivalry. I refer in this regard to the People's Republic of Angola and the Socialist Republic of Viet Nam. My delegation sees, in this act, gross interference in the internal affairs of small States, a denial of their right to self-determination and a travesty of the principle of universality of membership. Being a small State itself, Botswana can only plead, for what it is worth, that every effort should be made to ensure the immediate admission to the Organization of the States concerned.
6.	Since the seventh special session, there has been a series of conferences preoccupied with the establishment of the new international economic order. I refer in this regard to the Fourth Conference of African Ministers of Trade held at Algiers in November last year; the Third Ministerial Meeting of the Group of 77 in Manila in January and February 1976; the fourth session of the United Nations Conference on Trade and Development [UNCTADJ, held in Nairobi last May; and the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held in Colombo last August-to name only a few. It is worthy of serious note that, at all these Conferences, developing countries made their full contribution to the international dialog in the genuine search for lasting solutions to the ever-deteriorating world economic order.
7.	Many of us in the developing world entertained great hopes for the outcome of the fourth session of UNCTAD. We had hoped that the principles enunciated at the sixth and seventh special sessions would be taken a step further. 
You are aware, Mr. President, that the achievements of the month-long session fell far short of expectations and were cynically described as "UNCTAD labors and brings forth a mouse" by one publication.
8.	This Organization has had the opportunity of address-ing itself to the new international economic order at two special sessions. What had to be said has been said, and there will be no point in repeating it here. To sum up, I only wish to say: first, that developing countries are pressing for a change in the present international economic system, which is acknowledged by all, developing and developed countries alike, to be unjust and inequitable; secondly, that the said change should bring about an equitable transfer of resources, including the transfer of technology; and thirdly, that new institutional economic arrangements should be created and deliberately designed to be development-oriented. We commend to this Assembly the recommendations of the Fifth Conference of non- aligned countries [see A/31/197],
9.	The struggle for freedom and self-determination in Africa, Asia, the Middle East and other parts of the world continues relentlessly and unabated. The dangers of political domination and oppression, and the denial to peoples of their human rights, spread far and Wide. New political definitions are being coined to disguise aggression, and established international concepts are deliberately distorted to gain political advantage annexation by force and possible extinction of the territories of Western Sahara and Timor, the encouraged secession of the island of Mayotte from the rest of the Comoro archipelago, expansionist designs in Belize and Djibouti apartheid and racial discrimination resulting in enforced self-accommodation through degrading capitulation by Transkei are all, without exception, called self-determination.
10.	Botswana is committed to the principle of the right of peoples to freedom and self-determination, and we find it difficult to accord any form of legitimacy to these arbitrary acts of political domination. Botswana is fully aware of the reality of the existence of power relationships. We accept the existence of different political and social philosophies, ideologies and systems. We believe that only on justice and the right of all peoples to genuine self-determination and not on coercion or the destabilization of smaller nations aimed at changing their national policies or controlling their resources or even undermining their development efforts- should States Members of this Organization build-their international political order. As a member of the non- aligned movement, Botswana welcomes the observation of those who advise that the competing ideologies of East and West should be confined to those centers of power, thus releasing the energies of developing countries for the consolidation of their independence, political stability and economic development.
11.	It is now two years since Turkey landed troops in Cyprus, and since then there has been little or no progress towards a peaceful settlement that would preserve the unity, sovereignty and integrity of this country. The exodus of refugees over the so-called "Atta Line" and the entrenchment of foreign troops in this country, as well as the progressively hardening attitudes evident as the inter- communal negotiations proceed with little or no success, are a matter of serious concern to the United Nations.
12.	In a country that could very well have provided an example of peace, security, tolerance and mutual under-standing between different ethnic communities the "deHellenization program" in the so-called Federated Turkish State of this island nation is direct interference in the internal affairs of Cyprus and a violation of its territorial integrity. Our fear is that as the prospects for the solution of the problem recede the situation of refugees will become even more desperate.
13.	My country has consistently supported the sovereignty and territorial integrity of Cyprus as a free, independent and unitary State. Botswana does not accept that the existence of different ethnic groups in any given independent country provides a justifiable excuse for militarily powerful neighboring countries of similar ethnic background to interfere in, and determine by force of arms, the future national ethnic character of that State.
14.	The state of tension and insecurity of the peoples of the Middle East continues to occupy the attention of our Organization despite the interim accords on the disengagement of forces in the Sinai and Suez, and on the Golan Heights, which we welcomed last year. These agreements had given us reason to be hopeful for progress towards a just settlement. Our expectations have been disappointed. Israel continues to occupy Arab lands acquired by force and pays no regard to the resolutions of the United Nations. We call upon the Western Powers, in particular the United States, to bring its power to bear on Israel to withdraw from all occupied Arab lands. Botswana recognizes the right of all States in the Middle East to secure and internationally recognized boundaries.
15.	My delegation has noted with interest the withdrawal of the question of Korea from the agenda of this session. Botswana, however, continues to call for the dissolution of the United Nations Command, the withdrawal of all foreign troops from Korea, dialog, and the peaceful unification of the country. Advantage should be taken of the withdrawal of the Korean question from the agenda of the current session for the matter to be settled by the Korean people themselves without any extraneous external influences or preconditions.
16.	The agenda of the thirty-first session of the United Nations is a long one covering varied subjects. If I should appear to have glossed over certain issues or even not mentioned some altogether, this should not be misinterpreted as being indicative of a lack of interest or that, in the view of my delegation, such issues qualify for a lower rating. The reason is that, speaking as late as we do and having had the advantage of listening to various speakers before us, we are satisfied that the essential subjects have been adequately discussed.
17.	Botswana urges this Organization to continue to work for general disarmament and that the vaunted Helsinki agreement  and the cooling of tension in Europe should be extended to other parts of the world. Botswana fully supports the resolution of the non-aligned nations reiterating previous resolutions that the Indian Ocean should be a
zone of peace and that the unhealthy rivalry between the super-Powers In this region should be seen as endangering peace and the security of all the littoral and hinterland States in the area [see A/31/197, annex IV, resolution 11].
18. Botswana as a land-locked and ^graphically dis-advantaged State attaches much importance to the work of the Third United Nations Conference on the Law of the Sea. My delegation hopes that the United Nations will continue to play a leading and constructive role in the issue before it to ensure a successful outcome ©f the Conference, successful because it takes into account the interests of all nations, big and small.
19. My delegation believes that the continuing arms race is inconsistent with the international call for universal peace and security, for this can only be realized through general and complete disarmament. Nor is the arms race and the proliferation of nuclear armaments compatible with recent efforts to achieve a new international economic order. The channeling of huge economic resources towards the production and stockpiling of these sophisticated weapons undercuts international efforts aimed at the socio-economic development of developing nations where the infusion of aid is required to create reasonably acceptable conditions of living, Thus, while we recognize the obstacles and difficulties involved, we are sympathetic to the idea of the convening of a world disarmament conference for the promise and hope it holds for the future of mankind.
20.	A scrutiny of the structures and mechanisms of the United Nations reveals areas that require re-examination. The seventh special session in 1975 laid the groundwork for the restructuring of the economic and social sectors of the United Nations system. This was not an isolated development, but the recognition of the deficiencies of the present structures and the need for a review of some of the most important organs within the United Nations. Botswana supports such a review.
21.	It is not necessary for my delegation to remind this Assembly that Botswana has common borders with minority-ruled Rhodesia, colonially subjugated Namibia and minority-ruled and racist South Africa. Botswana has variously been referred to as a front-line State or as an island of sanity in a turbulent sea of racial bigotry, racial hatred, white supremacy and black degradation, suppression of the legitimate aspirations of the indigenous populations and the denial of their human rights and self-determination, and apartheid, severally referred to as "separate development", "multiracialism", "multinationalism" or "plural societies". The history of the United Nations is almost synonymous- with the repeated and sustained but unheeded, scorned and rejected warnings by the Organization of African Unity [OA UJ and other peace-loving nations that racial relations and conditions in southern Africa constituted a threat to world peace and security. It had to take the downfall of the Portuguese Fascist regime and in particular the tragic events in Angola to awaken this Organization-particularly those Members who share a
- common history, ethnic heritage, imperialist associations, economic interests and security arrangements with the minority regimes-to the reality of the situation and to their responsibilities in upholding the Charter of the United Nations.
22.	Free Africa's efforts in the decolonization of that continent have consistently been frustrated by the collaboration of the West with the enemies of freedom. Millions of Africans in southern Africa continue to wallow in the slough of human degradation a id to squirm in the misery of conditions created by defenders of Western civilization. It is to southern Africa that I now wish to turn my attention.
23.	On Friday 24 September the rebel Prime Minister Ian Smith issued a statement which, among other things, conceded the inevitability of change and therefore accepted the principle of majority rule, set the period leading to independence at two years, and accepted the creation of an interim government consisting of a council of State with parity of racial groups but with a white chairman. The said council would then set up a council of ministers with an African majority and an African Chief Minister, and white members responsible for the portfolios of law and order, and justice.
24.	The Presidents of the front-line States not the "so-called" but genuinely the front-line States of Angola, Botswana, Mozambique, Tanzania and Zambia-meeting at Lusaka on Sunday, 26 September, while welcoming Smith's declaration generally, registered their reservations on certain proposals which, if accepted, would have had the effect of "legalizing colonialist and racist structures of power", called upon the United Kingdom to convene urgently outside Zimbabwe a conference to be attended by the "authentic and legitimate representatives of the people [of Zimbabwe]", and reaffirmed their commitment to the liberation of Zimbabwe and to the armed struggle. The conference to be called by the United Kingdom would have to address itself to: the structure and functions of the transitional government; its establishment; the modalities for convening a full constitutional conference to work out the independence constitution, and the establishment of the basis upon which peace and normalcy can be restored in the country.
25.	The declaration by the front-line Presidents evoked various comments in southern Africa and abroad: "They agreed in advance and now have shown their total unreliability and irresponsibility", said P.K. Van der Byl, Minister for Foreign Affairs of the rebel regime; "If a peaceful solution in Rhodesia is to be found, the American and British Governments should clear up the confusion", said Vorster, Prime Minister of South Africa; "Certainly something has gone wrong with the Kissinger plan", said de Villiers Graaf, leader of the opposition United Party of South Africa.
26.	On the credit side, both the United States Department of State and the United Kingdom Foreign Office recognize the qualified acceptance of the proposals by the African Presidents and appreciate the danger of negotiating directly with Smith in the absence of the authentic and legitimate representatives of the people of Zimbabwe.
27.	The important question now being asked is why the front-line Presidents had not expressed their reservations before the acceptance by Ian Smith of what he referred to as the "package deal", or whether in fact the Presidents had agreed to the detailed terms of the Smith statement in advance. The front-line Presidents did not know in advance the detailed terms of the statement issued by the rebel Prime Minister, nor did they make any commitment to accept them once they were known. To regard the stand taken by the front-line Presidents as a condemnation or rejection of the agreement negotiated by the United States Secretary of State is, at best, an untimely and mischievous agitation by those who oppose the liberation of Zimbabwe.
28.	Self-determination is one of the basic principles in the African liberation struggle and African statesmen will not a'Jow themselves to usurp the role of nationalist movements by negotiating detailed constitutional arrangements on their behalf. This, we implore even those who assist us, to refrain from doing.
29.	Botswana welcomes what has come to be known as the Kissinger initiatives. In our view negotiations and the armed struggle are complementary strategies in the liberation effort. The armed struggle impels negotiations; meaningful negotiations showing practical progress result in the deescalation of armed warfare. While therefore we appreciate the efforts deployed by the United States Secretary of State to prevail upon rebel Smith to declare his acceptance of the inevitability of change to majority rule, we should recognize the fact that, without the successes registered by the nationalist guerrilla cadres in the armed struggle, without the sacrifice, both human and material, and the sustained efforts of the front-line States to awaken the conscience of the nationalist movements to their collective responsibility in the liberation of their motherland, without the support and determination of OAU to liquidate the remaining pockets of colonialism from the African continent and, last but not least, without the assistance -material, financial and otherwise-of freedom-loving peoples, the Kissinger initiatives would probably not have achieved the success they have. To miss this point would be to misread the Rhodesia situation and the determination of the rebel regime to resist change.
30.	We concede the desirability of unity among the nationalist movements of Zimbabwe. It would be wrong, however, to make such unity a precondition for the conference. Many free countries in Africa today negotiated their independence constitutions through multi-party delegations. What is vitally necessary is that the Zimbabwe nationalists should do everything in their power to lead their country to majority rule and independence in the shortest possible time.
31.	In concluding this topic I wish to express my delegation's concern at the danger of introducing divisions among African States in order to strengthen hegemonism and spheres of influence. African countries are classified as hawks or doves, Communist or Western-oriented, progressives or reactionaries. For us in Botswana, the problem of liberation and independence is the problem of the reassertion of human rights and dignity. Therefore the form of government the Zimbabweans choose should be the result of the exercise of their unhindered right to self-determination, without pandering to any particular ideological interest. The stage for the immediate transition to majority rule is set and it is for the rebel Rhodesia regime to take advantage of it, failing which the armed struggle will certainly continue until a military victory is won.
32.	The Government of South Africa continues to defy the United Nations resolutions on Namibia. The so-called Turnhalle constitutional talks, based on ethnic identities, are an extension of the "bantustan" apparatus to a Territory under the trusteeship of this Organization. The Security Council has proved impotent in asserting its right over its own Territory and has instead taken effectual measures, the result of which has merely been to keep the question alive.
33.	The continued intransigence of rebel Smith in Zimbabwe can be blamed on the United Kingdom as the administering Power. Prime Minister Vorster and his Government are responsible for the inhumanity of apartheid, but the continued colonial status of Namibia and the degradation of its indigenous people is a blot on the integrity and effectiveness of the United Nations.
34.	The time for maintaining symbolic interest in the Namibia question is past. The Western Powers should now accept and exercise their full responsibility in delivering Namibia to the people of that Territory, for it is they that have consistently stopped mandatory action being taken against South Africa and consequently undermined the authority of the United Nations Council for Namibia.
35.	We welcome the steps now taken in this direction by the United States Secretary of State, Mr. Kissinger. We hope the South African Prime Minister, Mr. Vorstsr, finds it possible to negotiate with the South West Africa People's Organization fSWAPOJ under the auspices of the United Nations and outside of Namibia. That would be a positive step towards the solution of the Namibia stalemate. To make the talks meaningful in the search for a genuine solution to the problem and in order to create a healthy atmosphere in the Territory at this crucial period in its history, it is imperative, in the view of my delegation, that the nationalist movements should not be denied the participation of their leaders now in prison.
36.	Basic to all discussions and negotiations is the requirement that Namibia should emerge as a unitary State and attain its independence in the shortest possible period. The policy of "divide and weaken" which is applied by the South African Government to the African people in the subcontinent stands in direct contradiction to the South African national motto "Ex unitate vires ", which applied to the whites. Nation-States are not created by whipping up racial and tribal differences or by exacerbating ethnic animosities.
37.	From the foregoing it will have become clear that the Botswana delegation, while conceding that the Turnhalle constitutional talks have done some spade-work in examining options for the independence constitution of Namibia, considers that the greatest achievement of the talks has been to expose and highlight all the characteristic undesirable features of a government based on the will of the minority determined to perpetuate their privileged position under the guise of their protected minority rights. It is our fervent hope that the proposed Geneva conference will re-evaluate its objectives, which should be the granting of independence to a unitary State of Namibia and self-determination for its united people.
38.	What we say is no academic or political theory, impractical to implement. States in southern Africa and even in this Assembly know only too well that Botswana is a non-racial State with strict adherence to the rule of law. There are minority groups who, numerically, are even smaller than those to be found in Namibia; there are different ethnic groups, yet nowhere in our independence constitution are there guarantees of the entrenchment of minority rights. One of our cardinal principles is unity, and it is in unity and complete equality that we celebrated our tenth anniversary of independence last month, and it is this unity-not disunity or federalism -that we consider to be a right of the people of Namibia.
39.	The world has been shaken awake by recent events in South Africa. For those who have always conceived South Africa as a peaceful country where the African people-or the Bantu, as they are called there-are happy because, it is claimed, they have more hospitals, more schools, and higher incomes than anywhere else on the continent, it will have been a traumatic awakening, a rude shock. South Africa has always been depicted by its white rulers as the envy of the continent. They cite as proof of the better conditions the ingress of foreign Bantu labor-or, as the South African Deputy Secretary of Information put it in a United States television interview Saturday, the foreign Bantu "vote with their feet".
40.	The unrest "No, there is no crisis", the South African authorities retort. "The people have been put up to it by agitators, by Communists, by black power slogans. If the black people want majority rule, they can have it in their own bantustans such as the Transkei, where the soils are among the most fertile in South Africa. If they want to share power with the white man, no. Violence shall be met with violence and no concessions will be made in an atmosphere of arson and looting by irresponsible elements."
41.	What I have just said expresses in a nutshell the deep-seated attitude of the South African Government on the continuing riots where more than 300 unarmed black people, most of them children, have been shot dead, many more injured and maimed, hundreds more arrested, and a number have sought refuge in homelessness. It shows callous indifference to human suffering, a determined refusal to admit the realities of the situation which they have themselves created in their religious adherence to the outmoded belief of their chosen role as a bastion of white civilization in Africa.
42.	We must accept the fact that the unrest in South Africa today-in Soweto, Cape Town, Durban and else- where-is a reaction against the philosophy and practice of apartheid-apartheid which is essentially violence, violence against human rights, including the right to be born of any race, at any place and time, the right to home and security anywhere in the country, the right to education and professional training of one's choosing in keeping with one's natural ability, the right to ownership of property, movable and immovable, the right to sell one's labor to the best market, the right to live a free and full life as a citizen of South Africa-in short, the right to be a human being.
43.	We must accept the fact that the unrest in South Africa is not just an inspired and transient effervescence of political excitement or temporary political emotionalism, but that it is a spontaneous yet concerted demonstration of the strong resentment by the youth of the country of the humiliating and dehumanizing conditions which they, their parents and grandparents, and generations before them, have endured without respite. It is a call to the conscience of South African whites to abandon their supremacist posture.
44.	While we concede that South Africa is a great country, with trade and other relations with many countries represented here, and that it draws inspiration from its recognition by us all that it is a wealthy country and stands athwart vital trade routes to the East, we must accept the fact that the unrest in that country is a call to the conscience of the world community, particularly of the Western Powers, not to sacrifice the indigenous people of Africa on the altar of mercantile and mercenary interests and ideological hegemonism.
45.	We noted with interest the recent shuttle diplomacy of Secretary of State Kissinger in southern Africa. I have already conceded Botswana's support for this initiative, although not for the details included in the declaration by rebel Ian Smith. We are, however, waiting with curiosity to know what initiatives the Secretary undertook in relation to South Africa itself. We in Africa have many times before now warned of the threat to international peace and security posed by the racist policies of South Africa and its Balkanization of the country into "bantustans". We do not see the bogus independence of the Transkei or any other "bantustan" as a solution to the problem, nor indeed do we consider the attempted appeasement of Coloreds, by promising them better waiting-rooms and the inauguration of their Cabinet Council, as the answer to their plight. Botswana, in common with all countries which have suffered colonial situations, cherishes the principles of majority rule and self-determination for all peoples, the blacks, Coloreds, Indians and whites of South Africa included. The acceptance by any of these groups of ethnic, racial or religious Balkanization is a criminal betrayal of the entire population of South Africa.
46.	Complete equality in the context of South Africa may seem a remote prospect, but so did it seem a distant dream to the Portuguese colonialists. It is our belief that, if Mr. Kissinger failed to tell Prime Minister Vorster that a Government elected by, and representative of, the people as a whole is what Africa and the world community want for South Africa, then his shuttle efforts in southern Africa will be preserved in the archives of American history under the label of one of William Shakespeare's classics, "Much Ado About Nothing". Peripheral and cosmetic concessions are not what the people of South Africa want. They want to lead a full life as full citizens of their own country.
47.	To conclude my statement, I wish to observe that, with all the fearful warnings and signs of events to come, it behooves the Government of South Africa to reorder its society in a democratic way and to spare posterity the misery, racial hatred, chaos and wanton loss of life which we have had the misfortune to witness in IndoChina and elsewhere. For the bell that has tolled for the Fascist 518
Portuguese regime and now tolls for Rhodesia and South-west Africa will toll for South Africa next.
48.	Edward Gibbon saw history as a register of the crimes, follies and misfortunes of mankind. It is time South Africa stopped the crimes and follies of apartheid and spared the black people of that country further misfortune.
